Name: Commission Regulation (EC) No 62/94 of 13 January 1994 fixing, for December 1993, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 10/4 Official Journal of the European Communities 14. 1 . 94 COMMISSION REGULATION (EC) No 62/94 of 13 January 1994 fixing, for December 1993, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 1 548/93 (2), Having regard to Council Regulation (EEC) No 3813/92 of 28 December 1992 on the unit of account and the conversion rates to be applied for the purposes of the common agricultural policy (3), as amended by Regulation (EC) No 3528/93 (4), Having regard to Commission Regulation (EEC) No 1713/93 of 30 June 1993 establishing special detailed rules for applying the agricultural conversion rate in the sugar sector ^, as amended by Regulation (EEC) No 2627/93 (*), and in particular Article 1 (3) thereof, Whereas Article 1 (2) of Regulation (EEC) No 1713/93 provides that the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 is to be converted into national currency using a specific agricultural conversion rate equal to the average, calculated pro rata temporis, of the agricultural conver ­ sion rates applicable during the month of storage ; whereas that specific rate must be fixed each month for the previous month ; Whereas application of these provisions will lead to the fixing, for December 1993, of the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the various national currencies as indi ­ cated in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The specific agricultural conversion rate to be used to convert the amount of the reimbursement of storage costs referred to in Article 8 of Regulation (EEC) No 1785/81 into each of the national currencies for December 1993 shall be as indicated in the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 December 1993 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 13 January 1994. For the Commission Rene STEICHEN Member of the Commission (  ) OJ No L 177, 1 . 7. 1981 , p. 4. (2) OJ No L 154, 25. 6. 1993, p. 10 . ¥) OJ No L 387, 31 . 12. 1992, p. 1 . (4) OJ No L 320, 22. 12. 1993, p. 32. (*) OJ No L 159, 1 . 7. 1993, p . 94. 6 OJ No L 240, 25. 9 . 1993, p. 19 . 14. 1 . 94 Official Journal of the European Communities No L 10/5 ANNEX fixing, for December 1993, the specific agricultural conversion rate for the amount of the reimbursement of storage costs in the sugar sector Agricultural conversion rates 1 Ecu = 49,3070 Belgian and Luxembourg francs 9,34812 Danish kroner 2,35418 German marks 7,98191 French francs 0,976426 Irish punt 2,65256 Dutch guilders 328,567 Greek drachmas 190,382 Spanish pesetas 2 225,64 Italian lire 236,933 Portuguese escudos 0,920969 Pound sterling